DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment date 3/16/21.
2.  Claims 19-28 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U. S. Patent No. 10,528107. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 19-22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caporale et al. (“Caporale”), U. S. Patent Publication No. 2017/0235939.
Regarding Claims 19 and 24, Caporale teaches an image forming apparatus (“printer”), on which a replacement part having a verification target unit (test cell 116) is detachably mounted [Abstract and Para: 0009], comprising:
a verification unit (authentication module controller 114 with Host controller 106) configure to verify authenticity of the verification target unit [Para: 0037 and 0039(“host controller 106 to determine whether … the correct response voltage in response to the test voltage”  received in order for authenticating test cell 116)]; and 

wherein, in a case that the operation power of the verification target unit is larger than a predetermined value, the verification unit determines that the verification target unit is not authentic [Para: 0031(“current … may be read from the plurality of cell”) and 0039(“response voltage is the analyzed …to determine whether the CRUM returned the correct response voltage” and when determining “incorrect response voltage were returned … by more than allowable” range is detected)], and
wherein, in a case that the operation power of the verification target unit is smaller than the predetermined value, the verification unit determines that the verification target unit is authentic [Para: 0031(“current … may be read from the plurality of cell”) and 0039(“when “response voltage matches the expected voltage … authenticates the CRUM” or not “more than allowable range”)].
Regarding Claims 20 and 25, Caporale teaches wherein the first period is not a second period, in which the verification unit transmits data to the verification target unit, and is not a third period, in which the verification target unit transmits data to the verification unit[Para: 0008 (a test cell “read bitline” operation to “output a response voltage”) and 0030].
Regarding Claims 21 and 26, Caporale teaches wherein the verification unit (114 with 106) and the verification target unit (116) are connected each other using two lines via two contact points [Fig-1], and
above a threshold …” or the current is “above a threshold” where voltage drops below a value, i.e., a threshold value)]. 
Regarding Claims 22 and 27, Caporale teaches wherein when the data is transmitted to the verification unit from the verification target unit (read voltage value from each test cell to send a “response voltage”), the voltage value between the two lines changes to a first value larger than the threshold and a second value larger than the threshold value according to the data [Para: 0024 and 0031(“different test voltage may be written to each of the plurality of test cells … response voltage may be read from the plurality of test cells” and wherein these voltages are greater than a threshold as when marked as “1”, see para :0034)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caporale as applied to claim 19 above.
Regarding Claims 23 and 28, Caporale teaches wherein the verification unit and the verification target unit respectively have bus connection and are configured to wirelessly communicate each other [Fig-2(see wireless communication between 102 and 116), and
when the operation power of the verification target unit is larger than the predetermined value, a current flowing through the bus increases [0034(“the charge differential at the beginning and at the end are measured then … are subtracted … if subtracted value is above a threshold …”)]. Caporale does not disclose expressly a coil or an inductor connection with the verification target device. It is well known in the art to build a circuit composed of resistors, capacitors or inductors as necessary. One of ordinary skill in the art at the time of the invention was filed to have a coil or inductor in transmission path of a circuit based on design requirement in order to have a continuous path for power to flow and prevent open circuit and prevent open circuit due to capacitance.
Response to Arguments
6.	Applicant's arguments filed on 3/16/21 have been fully considered but they are not persuasive. Applicant argues regarding Double Patenting with respect to Claims 19 and 24 that the claims include “the features of i) a determination unit configured to determine an operation power of the verification target unit during a first period, in which the verification target unit performs processing of data to be transmitted to the verification unit. In contrast, the claims of the 107 patent recite value of the current generated by the verification device based on the operation power of the verification target device in a predetermined period when data is not transmitted or received between the verification device and the verification target device
... Claim 19 is believed to be non-obviously different from the 107 patent claims at least with regard to the foregoing features”. However, a determination unit configured to determine an operation power of the verification target unit during a first period, in which the verification target unit performs processing of data to be transmitted to the verification unit of the instant application will work the same way as value of the current generated by the verification device based on the operation power of the verification target device in a predetermined period when data is not transmitted or received between the verification device and the verification target device of the patent 107  because the operation power that is transmitted to operation target device in in first period (i.e., a test period) is the same as operation power that is needed to operate the operation target device is transmitted to the device in a predetermined period when data is not transmitted or received by the device (i.e., a test period).
Applicant further argues regarding Claims 19 and 24 that “ Caporale is not seen to disclose or to suggest at least the features of wherein, in a case that the operation power of the verification target unit is larger than a predetermined value, the verification unit determines that the verification target unit is not authentic, and wherein, in a case that the operation power of the verification target unit is smaller than the predetermined value, the verification unit determines that the verification target unit is authentic”. Examiner disagrees. Caporale teaches the argued feature as set forth by examiner herein above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187